Citation Nr: 1242075	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to reimbursement of travel expenses for six trips the Veteran made from his residence to the Phoenix Department of Veterans Affairs (VA) Regional Office (RO) between December 2009 and April 2010 under the provisions of Chapter 31, Title 38 of the United States Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The Veteran had active service from March 1970 to March 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision by the VA Office of Vocational Rehabilitation and Employment (VR&E) in Phoenix, Arizona.  

The Veteran had been represented by the Disabled American Veterans (DAV) throughout much of his appeal.  However, in April 2012, the Veteran revoked the DAV's authority to act as his accredited representative.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.


FINDING OF FACT

To the extent the Veteran traveled from his residence to the Phoenix RO between December 2009 and April 2010 for vocational rehabilitation evaluation and counseling, he is entitled to reimbursement for his travel expenses.    


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of travel expenses for trips the Veteran made from his residence to the Phoenix RO between December 2009 and April 2010 for evaluation and counseling under the provisions of Chapter 31, Title 38 of the United States Code, have been met.  38 U.S.C.A. §§ 111, 5107 (West 2002); 38 C.F.R. § 21.376 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  These notice and duty to assist provisions are not applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51.  As well, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 31.


II. Analysis

The Veteran contends that he is entitled to the full cost of his travel expenses for six trips he made from his residence to the Phoenix RO between December 2009 and April 2010 in order to attend vocational rehabilitation counseling.

The Veteran is service-connected for diabetes mellitus (20 percent disabling), a right knee disability (10 percent disabling), peripheral neuropathy of the right upper extremity (10 percent disabling), peripheral neuropathy of the left upper extremity (10 percent disabling), diabetic nephropathy with macroalbuminuria and hypertension (noncompensable), and erectile dysfunction (noncompensable).    

In November 2009, the Veteran applied for VR&E services under the provisions of Chapter 31, Title 38, United States Code.   

On December 8, 2009, he met with a Vocational Rehabilitation Counselor (VRC), Ms. N., to begin a vocational rehabilitation evaluation.  

On December 17, 2009, the Veteran was informed that he was entitled to VR&E services.  

On April 14, 2010, an Individualized Written Rehabilitation Plan (IWRP) was developed with the Veteran.  The vocational goal was for the Veteran to obtain entry-level employment in the area of Computer Information Systems.  

On April 20, 2010, the Veteran's file was transferred from VRC Ms. N., to VRC Mr. L. for case management purposes.  

On April 30, 2010, the Veteran met with Mr. L. for an induction into training meeting.  The Veteran inquired about travel pay for all of the visits he had made to the Phoenix RO since December 2009.  The issue was discussed with Ms. N. who deferred to the Assistant Vocational Rehabilitation and Employment Officer (AVREO) and the Vocational Rehabilitation and Employment Officer (VREO).  Mr. L. ultimately informed the Veteran that the current travel policy of the Veterans Benefits Administration (VBA) at the Phoenix RO provided that travel pay was only provided if the veteran traveled 50 miles or more one way.  Thus, since the Veteran lived 34 miles from the Phoenix RO, he was not eligible for that benefit.   

The pertinent statute provides that under regulations prescribed by the President pursuant to 38 U.S.C. § 111, the Secretary may pay the actual necessary expense of travel (including lodging and subsistence), or in lieu thereof an allowance based upon mileage traveled, of any person to or from a Department facility or other place in connection with vocation rehabilitation, counseling required by the Secretary pursuant to 38 U.S.C. Chapter 34 or 35, or for the purpose of examination, treatment or care.  In addition to the mileage allowance authorized, there may be allowed reimbursement for the actual cost of ferry fares, and bridge, road, and tunnel tolls.  38 U.S.C.A. § 111(a).

The statute provides that VA may pay the expenses, pursuant to regulations enacted. The enacting regulations promulgated pursuant to 38 U.S.C. § 111 are found in 38 C.F.R. §§ 21.370-21.376 (2012).  Thus, while Congress granted a broad statutory authority, that authority was subject to the enacting regulations which were subsequently promulgated.

The provisions of 38 C.F.R. § 21.376, which apply specifically to Vocational and Rehabilitation Services, state that when VA asks a disabled veteran to report to a designated place for an initial evaluation, reevaluation or counseling (including personal or vocational adjustment counseling), the veteran will travel to and from the place of evaluation and counseling at government expense.

The RO denied this claim, citing to its local travel pay policy.  The Statement of the Case referred to the MP-1.  The Board notes that the MP-1 is a VA manual intended to assist RO personnel in applying various laws and regulations.  Under MP-1, Part II, Chapter 3, in regard to authorization and approval of local travel, the following is noted: 

Field station heads will administratively determine what area constitutes "local travel."  This determination will govern as to when local transportation tickets or tokens will be furnished to beneficiaries who are authorized to travel to Government expense.     

In addition to MP-1, the RO also relied on M28-1, Part 1, Chapter 6, where subsection 6.05 indicates that counselees scheduled for counseling are entitled to reimbursement for the cost of their travel, but this is within the limits specified by law under MP-1, discussed above.  The Statement of the Case also contained a circular (not identified), wherein the RO states that veterans may be reimbursed for mileage if they live more than 50 miles from the Phoenix RO.  

The circular cites the MP-1 and M-28-1 provisions above as authority.  However, as the Veteran correctly points out, those provisions date to 1979.  When those manuals were implemented in 1979, the current regulation found at 38 C.F.R. § 21.376 did not exist.  That regulation was added pursuant to Public Law 96-466, Education and Rehabilitation Amendments of 1980 (October 17, 1980) and promulgated effective April 1, 1981.  See 49 Fed. Reg. 40810 (October 18, 1984).  

The Board has several concerns about the RO's denial in this case.  The RO utilized a "local travel policy" - a circular - to deny the claim, without considering the fact that the regulation controls.  Any manuals, circulars, etc., issued by the Veterans Benefits Administration cannot "trump" the plain language of the law.  Here, the regulation is clear - it states that when VA asks a disabled veteran to report to the RO for an initial evaluation, reevaluation or counseling (including personal or vocational adjustment counseling), the veteran will travel to and from the place of evaluation and counseling at government expense (emphasis added).  The use of "will" indicates this is a mandatory condition, as opposed to, for example, the provisions of 38 C.F.R. § 21.370 which state VA "may" authorize a veteran to travel at government expense in certain situations.  Both these regulations were implemented pursuant to P.L. 96-466, yet one says travel expenses "will" be at government expense and the other says travel expenses "may" be at government expense.  The Board cannot see how the RO can limit reimbursement to only those veterans who live further than 50 miles from the RO in the face of the mandatory language of 38 C.F.R. § 21.376.  

In light of the above, the Board grants the Veteran's request for reimbursement of those visits to the RO for the purposes of initial evaluation and counseling only.  It remains the RO's obligation to determine which visits were for such purposes and reimburse the Veteran accordingly. 





[Continued on next page]



ORDER

Entitlement to reimbursement of travel expenses the Veteran incurred for trips between his residence to the Phoenix RO between December 2009 and April 2010 is granted only to the extent such visits were for the purposes of initial evaluation and counseling by the vocational rehabilitation service.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


